Citation Nr: 0429905	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
histiocytic lymphomas of the stomach (non-Hodgkin's lymphoma) 
and status post Billroth I procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision which granted service 
connection for histiocytic lymphoma of the stomach (non-
Hodgkin's lymphoma) and assigned an initial noncompensable 
rating for this disability, effective from August 31, 1999.  
The veteran filed a notice of disagreement in December 2001.  
By a January 2003 rating decision, the RO granted service 
connection for gastric resection as part of the service-
connected histiocytic lymphoma of the stomach disability, and 
increased the rating to 20 percent, effective from August 31, 
1999.  The RO issued a statement of the case in January 2003 
and the veteran perfected his appeal in February 2003.

The Board REMANDS this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

REMAND

To date, VA has not sent the veteran a letter specifically 
notifying him about what information and evidence not of 
record is necessary to substantiate his claim for a higher 
initial rating, what information and evidence VA will seek to 
provide, and what information and evidence he is expected to 
provide.  This should be done.  

In the report of a VA examination conducted in November 2002, 
the VA examiner concluded (in pertinent part) that the 
veteran had status post pulmonary embolism secondary to his 
service-connected non-Hodgkin's lymphoma.  As this might 
affect the underlying rating for histiocytic lymphomas of the 
stomach (non-Hodgkin's lymphoma), the issue of service 
connection for status post pulmonary embolism should be 
considered before this case is returned to the Board.   

In a March 2003 Form 9, the veteran indicated that his 
gastric resection procedure had left extensive scarring.  
When the RO reconsiders the claim for a higher initial 
rating, it should discuss the applicable skin rating criteria 
(which, incidentally, have changed during this appeal). 

Finally, by the time this case returns following remand, the 
November 2002 VA examination report will be too dated to be 
"contemporaneous."  A new examination is therefore 
necessary.  Before the examination is scheduled, updated 
private and VA treatment records should be obtained.

Accordingly, the Board REMANDS this case for the following: 

1.  Send the veteran a letter discussing 
the information and evidence necessary to 
substantiate his claim for an initial 
rating in excess of 20 percent for 
histiocytic lymphomas of the stomach 
(non-Hodgkin's lymphoma) and status post 
Billroth I procedure, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, ask 
him to submit any evidence in his 
possession that pertains to the claim.  

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
his histiocytic lymphomas of the stomach 
(non-Hodgkin's lymphoma) and status post 
Billroth I procedure since October 2000 
(the last time VA records were associated 
with the claims folder).  Provide him 
with release forms and ask him to sign 
and return a copy for each health care 
provider identified, and for whose 
treatment records are not already 
contained within the claims file.  When 
he responds, obtain records from each 
health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform him that adjudication will 
continue without these records unless he 
is able to submit them.  Allow 
appropriate time for response.

3.  In a rating decision, consider the 
issue of service connection for pulmonary 
embolism as secondary to histiocytic 
lymphomas of the stomach (non-Hodgkin's 
lymphoma) and status post Billroth I 
procedure.  

4.  Afford the veteran a new VA 
examination.  Ensure that his claims 
folder is made available to the examiner 
in conjunction the examination.  Any 
tests or procedures deemed necessary 
should be conducted.  In a written 
report, the examiner should discuss the 
nature and severity of the veteran's 
histiocytic lymphomas of the stomach 
(non-Hodgkin's lymphoma) and status post 
Billroth I procedure, including scarring 
related thereto.  If service connection 
for pulmonary embolism has been granted, 
the examiner should discuss nature and 
severity of this condition as well.  If 
appropriate and acceptable to the 
veteran, new unretouched photographs of 
his surgical scars should be taken and 
associated with the claims file.  

5.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

6.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
laws, regulations, and diagnostic codes 
(including the old and new rating 
criteria for evaluating skin 
disabilities).  Allow an appropriate time 
for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


